DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fumio (JPH04349341) in view of Ishikawa (US 6,066,829), Costin (US 6,858,815), Wakai et al (US 2008/0050651) or Nishikawa et al (US 2008/0171160).
Fumio shows the method claimed including a laser marking on a battery cell whose outer surface is formed of a heat shrinkable tube (para 0009), but Fumio does not explicitly disclose a temporary setting step of setting a frequency, a marking speed, a focal distance of a laser, a heating step of applying heat to the heat shrinkable tube, a font size checking, and a transmission characteristic value storing step in a separate storage space as claimed. 
Ishikawa shows it is known to provide in a laser marking device with a temporal step of setting a frequency, a marking speed, and other marking parameters to a temporary setting value or a start number specifying a marking operation (also, see Figures 4 and 5) wherein the marking parameters or its operation value/number is stored in separate storage such a memory that includes a font size of a marking/letter that is provided on a display where the font size can be checked. Also, see column 7, lines 24-55.
 Costin shows it is known to control laser marking or scribing by controlling laser parameters including its frequency, speed and focal distance (column 4, lines 51-57). 
Wakai shows it is known to provide to provide a battery cell with a shrinkable tube which is heated to shrink the shrinkable tube (also, see Figure 5 and para 0141).
Nishikawa also shows it is known to provide a battery cell with a shrinkable tube that is heated to cover the battery. Also, see Abstract. 
In view of Ishikawa, Costin, and Wakai or Nishikawa, it would have been obvious to one of ordinary skill in the art to adapt Fumio with a temporary setting step of setting a frequency, a marking speed, a focal distance of a laser to produce the laser markings or letters having the desired clarity and depths of the marking which is predictably controlled by the laser parameters as claimed wherein the shrinkable tube is further subjected to heating as known in the art which enables the shrinkable tube to effectively cover the battery cell, and it would also have been obvious to one of ordinary skill in the art to check the laser markings including its font size after the heat shrinking the shrinkable tube so that the font sizes of the markings/letters, which can be equal to greater than the preset font size due to variations of the heat shrunk tube, are acceptable to the user as a matter of routine operations. 
	With respect to claims 2-4, Wakai shows that the shrinkable tube can be heated at the temperature of 150-220° C for approximately 5-10 seconds (para 0141), and Nishikawa also shows that its shrinkable tube can be heated at various heating temperatures and heating time that produces an acceptable heat-shrinkable tubes (para 0048-0050). As Wakai and Nishikawa shows various heating temperatures and heating time, it would have been obvious to one of ordinary skill in the art to adapt Fumio to check its shrinkable tube and its acceptable heating time and temperature values, which can be different based on the size and shape of the battery, from a separate storage space or memory as known in Ishikawa so that the battery cell is predictably manufactured according to the acceptable checking step known to the user as a matter of routine operations. 
	With respect to claim 5, it would have been obvious to one of ordinary skill in the art to correct and adjust the laser parameters, including the frequency, the marking speed, and the focal distance to predictably produce the desired font size of the markings or letters as various font sizes acceptably by the user can be produced by the corrected laser parameters.
	With respect to claim 7, Ishikawa further shows the marking that includes symbols or any other pattern/length (column 13, lines 45-61) wherein it would have been obvious to one of ordinary skill in the art to include a predetermined number of lines or any other pattern/length to predictably achieve a desired marking as desired by the user and that the markings including the number of symbols and length would have been further checked and identified as claimed to be acceptable to the user as a matter of routine operations. 
	With respect to claims 8-10, Wakai shows that the shrinkable tube can be heated at the temperature of 150-220° C for approximately 5-10 seconds (para 0141), and Nishikawa also shows that its shrinkable tube can be heated at various heating temperatures and heating time that produces an acceptable heat-shrinkable tubes (para 0048-0050). As Wakai and Nishikawa shows various heating temperatures and heating time, it would have been obvious to one of ordinary skill in the art to adapt Fumio to check its shrinkable tube and its acceptable heating time and temperature values, which can be different based on the size and shape of the battery, from a separate storage space or memory as known in Ishikawa so that the battery cell is predictably manufactured according to the acceptable checking step known to the user as a matter of routine operations. 
	With respect to claim 11, it would have been obvious to one of ordinary skill in the art to correct and adjust the laser parameters, including the frequency, the marking speed, and the focal distance to predictably produce the desired marking including its length of the line as various lengths or patterns can be produced by the laser so as to achieve the desire length of line if the number of lines is not acceptable by the user as a matter of routine operations.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fumio (JPH04349341) in view of Hirakawa et al (US 2010/0047673). 
Fumio shows the structure claimed including a battery cell with an electrically insulating heat shrinkable tube that is laser marked with information (para 0009), but Fumio does not explicitly disclose an electrode assembly as claimed.
Hirakawa shows an electrode assembly including a positive plate (301) as an anode, a negative plate (303) a cathode, and a separator (305) wherein the electrode assembly is provided with an electrically insulating heat shrinkable tube excluding an electrode terminal or an external terminal (311). Also, see para [0068].
In view of Hirakawa, it would have been obvious to one of ordinary skill in the art to adapt Fumio with the electrode assembly as claimed since such arrangement of the anode, the cathode, and the separator is well known in the art to makes up a battery cell.
With respect to the recitation regarding using a laser having a laser transmission characteristic valued of the method and marking, it is noted that such recitation renders the claim 12 as a product by process claim wherein the process of using the laser as claimed does not limit the product/apparatus of claim 12.


   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761